DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-42 are pending.
Claims 1-22 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orthlieb et al. USPGPUB 2015/0270743 (hereinafter “Orthlieb”) in view of Cooper USP 10,879727 (hereinafter “Cooper”).


As to claim 23, Orthlieb teaches a controller for a device (paragraph 0064 and 0083 “system controller 400” and FIG. 1) comprising: a communication interface (paragraph 0082 “network may be interfaced with a supervisory control and data acquisition (SCADA) system, e.g., a SCADA system used by utilities” and paragraph 0083); a memory configured to store program instructions (paragraph 0083 “system controller 400 comprises at least one processor 402 and a storage unit 404, which includes at least one random access memory (RAM), at least one read-only memory (ROM, PROM, EPROM, EEPROM, or flash ROM), and/or one or more data storage devices”); and a processor capable of executing the program instructions to: (i) receive an input command (paragraph 0049 “receive user input data from a user and transmit the user input data via a communications network to the system controller” and paragraph 0024, 0080-0085, FIG. 2-3, 6-7); (ii) in response to receiving the input command, enter a state (paragraph 0049 “adjust the control 
of the supply of electrical energy from the electrical energy source” and paragraph 0024, 0080-0085, FIG. 2-3, 6-7), wherein in the state at least one operational setting of the device remains unchanged (paragraph 0108 “current priority 808 and shutdown 818 settings for a typical connected Critical Device.  The level display 814 indicates a current level of the display, e.g., device level or system level, and the back display button 812 enables a user to return to the system display (FIG. 6)” and power is ON priority level has not been changed and examiner interpreted that as device remain unchanged and “transfer switch keep proving power to the systems which remain unchanged FIG. 2-3).
Orthlieb does not explicitly teach (iii) after entering the state, provide, based on operational data specific to the device, information regarding a feature of the device.
	However Cooper teaches (iii) after entering the state, provide, based on operational data specific to the device, information regarding a feature of the device (col. 21 line 23- col. 24 line 68 “generator monitor 24 which receives data from load monitor 23a and communicates that load information to a load control 25a via communications link 28a.  It is noted that load monitor 23a may be located in the circuit input to (to the left of) the transfer switch 15 in order to monitor the load only when power is provided by the generator.  Monitoring the output of the transfer switch is preferred e.g. it is useful for characterizing load parameters e.g. current or wattage consumption, as individual loads are turned on and off (or turn on and off on their own) at any time, and for controlling the load presented to the grid so as not to exceed the service connection capability as will be explained below” and FIG. 1-5 and 12).
Orthlieb and Cooper are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Orthlieb, and incorporating information regarding a feature of the device, as taught by Cooper.
One of ordinary skill in the art would have been motivated to improve automatically disconnected from power shortly thereafter.  In a home backup system that device causing the overload might be something that is needed in a timely fashion such as a medical device, lighting, a cooking appliance, a television, garage door opener or other important device.  In most situations it would be better to have a nonessential load such as a vehicle battery charger turned off or limited to prevent any overload, as suggested by Spencer (col. 7 lines 3-20).

As to claim 24, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.

However Orthlieb further teaches wherein the device comprises a power-quality measuring device (paragraph 0013 “smart meter”).


 However Orthlieb further teaches wherein the device comprises a monitoring device (paragraph 0013 smart meter is a power quality measuring device which also monitor power).

As to claim 26, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Cooper further teaches wherein the communication interface comprises a touch-screen monitor configured to receive the input command and display the information (col. 12 lines 10-45 “microprocessor 37 and user interface 77, load coupler 80 may be manufactured as a standard device with each of multiple devices configured via the user interface 77 at the time of installation in a particular system to match the particular load being controlled” and FIG. 6 of Orthlieb).

As to claim 27, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the operational data comprises a current operational setting of the device (paragraph 0074 “switch 226 to an inactive state”).

As to claim 28, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.


As to claim 29, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the transfer switch comprises a mechanical-switching mechanism (paragraph 0077 “system controller 104 may control the flow of power to the heating plant from the inverter 204 or the power grid 102 via the switch 224” examiner interpreted that as a mechanical switch and paragraph 0020).

As to claim 30, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the mechanical-switching mechanism comprises an automatic mechanical-switching mechanism (paragraph 0077 “system controller 104 may control the flow of power to the heating plant from the inverter 204 or the power grid 102 via the switch 224”  and all the switch are automatic, paragraph 0020).

As to claim 31, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the mechanical-switching mechanism comprises a switch mode, wherein the switch mode comprises an Open Transition switch mode (paragraph 0095 “Switches that control power flow to heating plant 

As to claim 32, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the mechanical-switching mechanism comprises a switch mode, wherein the switch mode comprises a Closed Transition switch mode (paragraph 0095 “Switches that control power flow to heating plant components, e.g., switches 230-240, may be part of high-voltage output interface 510, and switches that control power flow from the grid 102 to the energy storage subsystem 106 (e.g., switch 226, FIG. 2) may reside on the high-voltage input interface 508” all the switch has different mode, open close and normal mode and FIG. 2-3).

As to claim 33, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the provided information comprises information regarding an interaction of the feature with at least one other feature of the device (paragraph 0021 “power outage is occurring, and in response to determining that an outage is occurring, cause the system controller to draw power from the energy storage subsystem and appropriately manage the heating system and the connected critical devices” and paragraph 0082-0084).

As to claim 34, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the provided information comprises information regarding at least one direct effect of the feature on the device (paragraph 0022 “processor may switch a heating plant circulator, boiler, or burner, and/or the corresponding zone valve or damper to an inactive state” and paragraph 0023-0025, 0082-0084, FIG. 2-3, 6).

As to claim 35, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the provided information comprises information regarding at least one side effect of the feature on the device (paragraph 0070 “plant components on or off by switching the corresponding switch to an active state (on) or to an inactive state (off)” and FIG. 6-8).

As to claim 36, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the provided information comprises information regarding at least one situation in which the feature may be unavailable (paragraph 0012 “lost grid power to maintain peace” and feature may be unavailable is not an invention because it does not have any impact).


 However Orthlieb further teaches wherein the provided information comprises at least one situation in which the feature may have different behavior based on other settings in the device (paragraph 0015 “controller's inputs or settings, depending upon the homeowner's instructions to the system controller, the status of utility power supply, the availability of any standby generator power, and the state of the local energy storage subsystem, in ways that do not compromise the safety or integrity of heating system controller operation or risk damage to connected critical devices” and paragraph 0096-0097).

As to claim 38, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the processor is capable of executing the program instructions to receive the input command from a user (paragraph 0024 “processor may be configured to receive user inputs from the user interface.  The display may include an LCD, LED, or other display technology or voice input technology.  The input means may include pushbuttons, a keypad, a keyboard, a mouse, a touch screen, a microphone, a cell or smart phone, a web browser, or another technology.  The user input may include an indication of a desired condition, such as an active or inactive state, for any of several switches associated with a heating plant circulator, burner, or zone control” and 0049).


 However Orthlieb further teaches wherein the processor is capable of executing the program instructions to provide information regarding the feature of the device to at least one subscribing party (paragraph 0020 “system controller includes switches electrically coupled to the heating system and to each critical device, and typically directs power from the grid to the heating system and the critical devices when the grid is up, and from available standby generator power and then the energy storage subsystem to the heating system and critical devices when the grid is down.  The system controller may direct power from the energy storage system when the grid is up.  Switches on the supply and distribution sides of the system controller may include any number of: a transfer switch, a fuse, a circuit breaker, a mechanical relay, and/or a solid-state relay” and paragraph 0023-0026).

As to claim 40, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the information provided to at least one subscribing party comprises an indication of data that is received by a power source (paragraph 0020 “system controller includes switches electrically coupled to the heating system and to each critical device, and typically directs power from the grid to the heating system and the critical devices when the grid is up, and from available standby generator power and then the energy storage subsystem to the heating system and critical devices when the grid is down.  The system controller may direct power from 

As to claim 41, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the indication of data that is received by the power source is received from a primary power source (paragraph 0080 “control the power flow from grid power” and 0109 and FIG. 2-3).

As to claim 42, the combination of Orthlieb and Cooper teaches all the limitations of the base claims as outlined above.
 However Orthlieb further teaches wherein the processor is capable of executing the program instructions to provide information regarding the feature of the device to at least one subscribing party based on subscription information (paragraph 0064 “system 100 for efficiently and reliably heating a home.  A system controller 104 is linked to a power distribution network/grid 102 and a consumer energy storage subsystem 106.  The system controller 104 is further linked to a consumer heating plant 108, and may be linked to one or more consumer critical device(s) 110” and system can get the power from either gird or storage system and its obvious to subscribe otherwise it can’t get power from the grid).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119